Josephine Linker Hart, Judge, concurring. I write separately to express my concerns about a statutory adoption procedure that allows a guardian ad litem to consent to the adoption of a newborn baby born to a minor without the minor’s parents being notified of the appointment of the guardian ad litem or of the adoption. With exceptions not relevant here, “a petition to adopt a minor may be granted only if written consent to a particular adoption has been executed by . . . [t]he mother of the minor. . . .” Ark. Code Ann. § 9-9-206(a)(l) (Repl. 2002). If the parent is also a minor, consent to adoption must be signed by a guardian ad litem. Ark. Code Ann. § 9-9-208 (c) (Repl. 2002). Further, a waiver of the minor’s rights as a parent must be signed by a guardian ad litem who is appointed to appear on behalf of the minor parent for the purpose of executing such a writing. The signing shall occur in the presence of a representative of an agency taking custody of the child, or in the presence of a notary public, whether the agency is within or without the state, or in the presence and with the approval of a judge of a court of record of this state or any other state in which the minor was present at the time it was signed. Ark. Code Ann. § 9-9-220 (b) (Repl. 2002). These statutes, however, do not require notification of the parents of the minor mother at any stage of the proceedings. I recognize that we do have general guardian statutes. There, a “guardian” is one appointed by a court to have the care and custody of ah incapacitated person; whereas, a “guardian ad litem” is one appointed by a court in which a particular proceeding is pending to represent a ward in that proceeding. Ark. Code Ann. § 28-65-101(3) and (8) (1987). The authority of guardians has been restricted in certain areas. For example, a guardian cannot authorize the termination of parental rights without first filing a petition and receiving express court approval. Ark. Code Ann. § 28-65-302(a)(l)(D) (Supp. 1999). Further, the guardianship statutes require that the parents be notified of any hearing for the appointment of a guardian, if the incapacitated person is a minor. Ark. Code Ann. § 28-65-207(b)(2) (Supp. 1999). I note that there is no statute requiring notice to the parents of the minor for whom a guardian ad litem is appointed. In current form, our adoption statutes allow the guardian ad litem to supplant the parents’ authority over the minor mother without her parents’ knowledge of the appointment or the execution of the consent to adoption. Such deficit is especially troubling when the court-appointed guardian ad litem was selected and her fees paid for by the private adoption agency. Even more troubling in this case is the lack of understanding this guardian ad litem had of her duties. When describing her role, she testified as follows: I was not protecting [the minor mother’s] interests as they related to placing her baby for adoption. That was not my role. Protecting her interest was to make sure that she was making this decision voluntarily, that she knew she could undo the [c] on-sent, and that she knew how to do it. When reviewing the procedure enacted by this State that allows a guardian ad litem of a minor to consent to the adoption of the minor’s newborn within forty-eight hours of its birth without notification to her parents, one must ask who the State has protected. The newborn, the minor mother, and the minor’s parents are not necessarily protected by allowing a guardian ad litem hired by the adoption agency to represent the minor mother. In fact, the guardian ad litem may have a conflict of interest, serving cross-purposes facilitating the adoption without necessarily considering the minor mother’s interest in keeping the child. Whether this attorney misunderstood her role in the proceeding or was derelict in the application of her duties, I cannot find that her conduct amounted to duress as is required by our statutes before an adoption may be set aside. With limited exceptions, notification of the minor’s parents would be required if she wanted to have an abortion or marry the father of the child. Such notice could be dispensed with only after a court hearing. See Ark. Code Ann. §§ 20-16-801, -805 (Repl. 2000); Ark. Code Ann. §§ 9-11-102, -103 (Repl. 2002). Our adoption statutes lack such provisions. In the case at bar, the unaddressed issue is the due process violation of the parents of the minor mother. Given the paucity of safeguards for minor mothers and the lack of notice to the parents of minor mothers, I am concerned that the statutory procedure fails to provide fundamental due process, and thus, cannot withstand constitutional challenges. The appointment of the guardian ad litem, without notice to the minor’s parents, deprived them of their right to counsel and to advise their daughter prior to the appointment of the guardian ad litem and the entry of the consent to adoption. Although not argued either in the probate court or on appeal, and thus not a basis for an appeal to this court, it has been recognized by the United States Supreme Court that parents cannot be denied their parental rights without due process of law. Even our highest court has consistendy recognized parents’ right to direct the rearing of their children, stating as follows: We have believed in this country that this process, in large part, is beyond the competence of impersonal political institutions. Indeed, affirmative sponsorship of particular ethical, religious, or political beliefs is something we expect the State not to attempt in a society constitutionally committed to the ideal of individual liberty and freedom of choice. Thus, “[i]t is cardinal with us that the custody, care and nurture of the child reside first in the parents, whose primary function and freedom include preparation for obligations the state can neither supply nor hinder.” Prince v. Massachusetts, supra, 321 U.S., at 166, 64 S.Ct., at 442 (emphasis added). Unquestionably, there are many competing theories about the most effective way for parents to fulfill their central role in assisting their children on the way to responsible adulthood. While we do not pretend any special wisdom on this subject, we cannot ignore that central to many of these theories, and deeply rooted in our Nation’s history and tradition, is the belief that the parental role implies a substantial measure of authority over one’s children. Indeed, “constitutional interpretation has consistently recognized that the parents’ claim to authority in their own household to direct the rearing of their children is basic in the structure of our society.” Ginsburg v. New York, supra, 390 U.S., at 639, 88 S.Ct., at 1280. Bellotti v. Baird, 443 U.S. 622, 638 (1979). Whether the procedure followed in this case meets constitutional standards is not before this court. Thus, I am constrained to concur.